Case 2:19-cv-02351-MWF-KS Document 14 Filed 04/22/19 Page 1 of 11 Page ID #:40




   1 Paul A. Stewart (SBN 153,467)
     paul.stewart@knobbe.com
   2 Ali S. Razai (SBN 246,922)
   3 ali.razai@knobbe.com
     Nicole R. Townes (SBN 272,342)
   4 nicole.townes@knobbe.com
     Brandon G. Smith (SBN 307,676)
   5 brandon.smith@knobbe.com
     KNOBBE, MARTENS, OLSON & BEAR, LLP
   6 2040 Main Street, Fourteenth Floor
   7 Irvine, CA 92614
     Telephone: (949) 760-0404
   8 Facsimile: (949) 760-9502
   9 Attorneys for Plaintiff
  10 simplehuman, LLC
  11
                        IN THE UNITED STATES DISTRICT COURT
  12
                     FOR THE CENTRAL DISTRICT OF CALIFORNIA
  13
  14
     SIMPLEHUMAN, LLC,                   ) Civil Action No. 2:19-cv-02351 R(KSx)
  15 a California limited liability      )
     company,                            ) AMENDED COMPLAINT FOR
  16                                     ) EQUITABLE RELIEF
  17               Plaintiff,            )
                                         )
  18         v.                          )
                                         )
  19 ITOUCHLESS HOUSEWARES               )
  20 AND PRODUCTS, INC.,                 )
     a California corporation,           )
  21                                     )
                  Defendant.             )
  22
  23
  24
  25
  26
  27
  28
Case 2:19-cv-02351-MWF-KS Document 14 Filed 04/22/19 Page 2 of 11 Page ID #:41




   1         Plaintiff simplehuman, LLC (“simplehuman”) hereby complains of
   2 Defendant iTouchless Housewares and Products, Inc. (“iTouchless”) and alleges
   3 as follows:
   4                            JURISDICTION AND VENUE
   5         1.     This Court has original subject matter jurisdiction over the claims in
   6 this action that relate to trade dress infringement, false designation of origin, and
   7 federal unfair competition pursuant to 15 U.S.C. §§ 1116 and/or 1121(a) and also
   8 pursuant to 28 U.S.C. § 1331 as these claims arise under the laws of the United
   9 States. The Court has supplemental jurisdiction over the claims in this Amended
  10 Complaint which arise under state statutory and common law pursuant to
  11 28 U.S.C. § 1367(a) because those claims are so related to simplehuman’s federal
  12 claims within the Court’s original jurisdiction that they form part of the same case
  13 or controversy and derive from a common nucleus of operative facts.
  14         2.     This Court has personal jurisdiction over iTouchless because
  15 iTouchless has a continuous, systematic, and substantial presence within this
  16 judicial district and within California. For example, iTouchless has been selling
  17 and offering for sale infringing products in this judicial district, including, but not
  18 limited to, selling infringing products directly to consumers and/or retailers in this
  19 district and selling products into the stream of commerce knowing such products
  20 would be sold in California and this district. In addition, by committing acts of
  21 trade dress infringement, false designation of origin, and unfair competition in this
  22 judicial district, including, but not limited to, by using infringing design elements
  23 in connection with the promotion, sale, and offer for sale of goods to customers in
  24 this judicial district, iTouchless’ acts form a substantial part of the events or
  25 omissions giving rise to simplehuman’s claims.
  26         3.     Venue is proper in this judicial district under 28 U.S.C. §§ 1391(b)
  27 and (d) because iTouchless has a continuous, systematic, and substantial presence
  28 / / /
                                                -1-
Case 2:19-cv-02351-MWF-KS Document 14 Filed 04/22/19 Page 3 of 11 Page ID #:42




   1 within this district and has committed acts of infringement by promoting, selling
   2 and/or offering to sell infringing products in this district.
   3                                     THE PARTIES
   4         4.     Plaintiff simplehuman is a California limited liability company
   5 having its principal place of business at 19850 Magellan Drive, Torrance,
   6 California 90502.
   7         5.     simplehuman is informed and believes, and thereon alleges, that
   8 Defendant iTouchless is a California corporation, having a principal place of
   9 business at 777 Mariners Island Boulevard, Suite 125, San Mateo, California
  10 94404.
  11                              GENERAL ALLEGATIONS
  12         6.     simplehuman was founded in 2000 with the goal of designing a
  13 unique trash can. Since then, simplehuman has been engaged in the manufacture
  14 and sale of highly stylistic and distinctive trash cans and has expanded its product
  15 line to pioneer a variety of innovations in other kitchen and bath tools. Through its
  16 tireless efforts, simplehuman has become a leader in the design and production of a
  17 variety of consumer home goods, including trash cans, mirrors, sensor pumps,
  18 dishracks, sink caddies, and more.
  19         7.     Since at least as early as 2001, simplehuman has manufactured and
  20 sold its iconic Bullet trash can.         The Bullet trash can bears a distinctive,
  21 nonfunctional trade dress in the overall design of the product (“Bullet Trade
  22 Dress”). An example of a simplehuman product bearing the distinctive Bullet
  23 Trade Dress is shown in the photograph below:
  24 / / /
  25 / / /
  26
  27
  28
                                                 -2-
Case 2:19-cv-02351-MWF-KS Document 14 Filed 04/22/19 Page 4 of 11 Page ID #:43




   1
   2
   3
   4
   5
   6
   7
   8
   9
  10
  11
  12
  13
  14        8.    The Bullet Trade Dress includes a cylindrical metallic body, a domed
  15 open top cover, trim at the base of the can, and trim between the domed open top
  16 cover and cylindrical metallic body.
  17        9.    simplehuman’s products bearing the Bullet Trade Dress have
  18 achieved remarkable success in the marketplace.
  19        10.   As a result of simplehuman’s widespread use and display of the
  20 Bullet Trade Dress, (a) the public has come to recognize and identify products
  21 bearing the Bullet Trade Dress as emanating from simplehuman, (b) the public
  22 recognizes that products bearing the Bullet Trade Dress constitute high quality
  23 products that conform to the specifications created by simplehuman, and (c) the
  24 Bullet Trade Dress has established strong secondary meaning and extensive
  25 goodwill.
  26        11.   The Bullet Trade Dress is non-functional.      The design features
  27 embodied by the Bullet Trade Dress are not essential to the function of the
  28 product, do not make the product cheaper or easier to manufacture, and do not
                                            -3-
Case 2:19-cv-02351-MWF-KS Document 14 Filed 04/22/19 Page 5 of 11 Page ID #:44




   1 affect the quality of the product. The design elements of the Bullet Trade Dress
   2 are not a competitive necessity for trash can products.
   3         12.    iTouchless is engaged in the business of selling kitchen, bathroom
   4 and other household products including trash cans.
   5         13.    Without permission or consent from simplehuman, iTouchless is
   6 using simplehuman’s Bullet Trade Dress.           iTouchless manufactures, imports,
   7 offers for sale, and/or sells products that use trade dress that is confusingly similar
   8 to the Bullet Trade Dress, for example iTouchless’ Dual-Deodorizer Open-Top
   9 Trash Can shown below.
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21         14.    iTouchless has copied simplehuman’s Bullet Trade Dress in an
  22 attempt to benefit from the immense goodwill simplehuman has created in the
  23 marketplace.
  24         15.    simplehuman is informed and believes, and based thereon alleges that
  25 iTouchless intended to blatantly copy simplehuman’s design and pass off its
  26 products as simplehuman’s products to misappropriate the immense goodwill that
  27 simplehuman has spent enormous time, effort, and expense to cultivate in the
  28 marketplace.
                                                -4-
Case 2:19-cv-02351-MWF-KS Document 14 Filed 04/22/19 Page 6 of 11 Page ID #:45




   1         16.   On April 20, 2015, simplehuman wrote to iTouchless regarding its
   2 use and applications to register the SUPERHUMAN mark, which simplehuman
   3 asserted infringed its trademark rights in its simplehuman® mark. While the
   4 parties resolved this matter regarding iTouchless’ use and applications to register
   5 the SUPERHUMAN mark, iTouchless has been aware of simplehuman and its
   6 products since at least as early as April 2015.
   7         17.   iTouchless’ use of the Bullet Trade Dress in commerce is likely to
   8 cause confusion, cause mistake, and deceive as to the affiliation, connection, or
   9 association of iTouchless and its products with simplehuman, when there is none.
  10         18.   iTouchless’ acts complained of herein have caused simplehuman to
  11 suffer irreparable injury to its business. simplehuman will continue to suffer
  12 irreparable injury unless and until iTouchless is enjoined from its willful actions
  13 complained of herein.
  14         19.   simplehuman is informed and believes, and on that basis alleges, that
  15 iTouchless’ acts complained of herein are willful and deliberate.
  16                            FIRST CLAIM FOR RELIEF
  17                                 (15 U.S.C. § 1125(a))
  18         20.   simplehuman repeats and re-alleges the allegations of paragraphs 1-19
  19 of this Amended Complaint as if set forth fully herein.
  20         21.   This is a claim for trade dress infringement, false designation of
  21 origin, and unfair competition under 15 U.S.C. § 1125(a).
  22         22.   As a result of the widespread use and promotion of simplehuman’s
  23 Bullet Trade Dress, the Bullet Trade Dress has acquired secondary meaning to
  24 consumers and potential consumers, in that consumers and potential consumers
  25 have come to associate the Bullet Trade Dress with simplehuman.
  26         23.   Subsequent to simplehuman’s use and adoption of the Bullet Trade
  27 Dress, and the development of secondary meaning in that trade dress, iTouchless
  28 has manufactured, imported, offered for sale, and/or sold products that use trade
                                               -5-
Case 2:19-cv-02351-MWF-KS Document 14 Filed 04/22/19 Page 7 of 11 Page ID #:46




   1 dress that is confusingly similar to the Bullet Trade Dress, for example iTouchless’
   2 Dual-Deodorizer Open-Top Trash Can shown below. For example, iTouchless
   3 offers     the     infringing   Dual-Deodorizer     Open     Top    Trash    Can    on
   4 www.itouchless.com.
   5         iTouchless’ Dual-Deodorizer                    simplehuman’s Bullet
   6            Open-Top Trash Can                              Open Trash Can
   7
   8
   9
  10
  11
  12
  13
  14
  15          24.     simplehuman is informed and believes, and based thereon alleges,
  16 that iTouchless had actual knowledge of simplehuman’s ownership and prior use
  17 of the Bullet Trade Dress.
  18          25.     simplehuman is informed and believes, and based thereon alleges,
  19 that iTouchless infringed simplehuman’s Bullet Trade Dress rights with the intent
  20 to unfairly compete with simplehuman, to trade upon simplehuman’s reputation
  21 and goodwill by causing confusion and mistake among customers and the public,
  22 and to deceive the public into believing that iTouchless’ products are associated
  23 with, sponsored by, originated from, or are approved by simplehuman, when they
  24 are not, resulting in a loss of reputation in, and mischaracterization of,
  25 simplehuman’s products and its brand.
  26          26.     iTouchless’ activities constitute willful and intentional infringement
  27 of simplehuman’s trade dress rights in total disregard of simplehuman’s
  28 / / /
                                                 -6-
Case 2:19-cv-02351-MWF-KS Document 14 Filed 04/22/19 Page 8 of 11 Page ID #:47




   1 proprietary rights and were done despite iTouchless’ knowledge that use of the
   2 Bullet Trade Dress was and is in direct contravention of simplehuman’s rights.
   3         27.   iTouchless’ conduct also constitutes willful and intentional false
   4 designation of origin and unfair competition with simplehuman in violation of
   5 15 U.S.C. § 1125(a).
   6         28.   simplehuman may be entitled to its reasonable attorneys’ fees for the
   7 necessity of bringing its claims.
   8         29.   Due to iTouchless’ actions, constituting trade dress infringement,
   9 false designation of origin, and unfair competition under 15 U.S.C. § 1125(a),
  10 simplehuman has suffered great and irreparable injury, for which simplehuman has
  11 no adequate remedy at law.
  12         30.   iTouchless will continue to infringe simplehuman’s trade dress rights,
  13 falsely designate the origin of its goods, and unfairly compete with simplehuman
  14 to the great and irreparable injury of simplehuman, unless and until iTouchless is
  15 enjoined by this Court.
  16                           SECOND CLAIM FOR RELIEF
  17               (California Business & Professions Code § 17200, et seq.
  18                            and California Common Law)
  19         31.   simplehuman repeats and re-alleges the allegations of paragraphs 1-30
  20 of this Amended Complaint as if set forth fully herein.
  21         32.   This is a claim for unfair competition, arising under California
  22 Business and Professions Code § 17200, et seq. and California common law.
  23         33.   iTouchless’ acts of trade dress infringement and false designation of
  24 origin constitute unfair competition with simplehuman under the common law and
  25 statutory laws of the State of California, particularly California Business and
  26 Professions Code § 17200, et seq.
  27         34.   simplehuman is informed and believes, and based thereon alleges,
  28 that iTouchless’ acts as alleged in this Amended Complaint have been committed
                                              -7-
Case 2:19-cv-02351-MWF-KS Document 14 Filed 04/22/19 Page 9 of 11 Page ID #:48




   1 and are being committed with the deliberate purpose and intent of appropriating
   2 and trading on simplehuman’s goodwill and reputation, and thereby unfairly
   3 competing with simplehuman.
   4         35.    By its actions, iTouchless has injured and violated the rights of
   5 simplehuman and has irreparably injured simplehuman, and such irreparable injury
   6 will continue unless iTouchless is enjoined by this Court.
   7         36.    iTouchless engaged in its acts of unfair competition in violation of the
   8 common law of California with malice, oppression, and fraud.
   9                                PRAYER FOR RELIEF
  10         WHEREFORE, simplehuman requests judgment in its favor and against
  11 iTouchless as follows:
  12         A.     That the Court render final judgment in favor of simplehuman and
  13 against iTouchless on all claims of relief alleged herein;
  14         B.     That the Court render a final judgment that iTouchless has violated
  15 the provisions of 15 U.S.C. § 1125(a) by willfully infringing simplehuman’s Bullet
  16 Trade Dress, unfairly competing with simplehuman, and falsely designating the
  17 origin of its products complained of herein;
  18         C.     That the Court render a final judgment that iTouchless has violated
  19 California Business & Professions Code §§ 17200, et seq. and California common
  20 law by willfully committing trade dress infringement, and unfairly competing with
  21 simplehuman;
  22         D.     That iTouchless, its agents, servants, employees, successors, assigns
  23 and attorneys and any related companies, and all persons in active concert or
  24 participation with one or more of them, be preliminarily and permanently enjoined
  25 and restrained from:
  26               i.     manufacturing, importing, promoting, displaying, distributing,
  27         offering to sell, and/or selling iTouchless’ products shown above as
  28         ///
                                                -8-
Case 2:19-cv-02351-MWF-KS Document 14 Filed 04/22/19 Page 10 of 11 Page ID #:49




    1         infringing the Bullet Trade Dress, or any products that are not colorably
    2         different therefrom;
    3               ii.      using the Bullet Trade Dress, or any other trade dress that is
    4         confusingly similar to such trade dress;
    5              iii.      falsely designating the origin of iTouchless’ products;
    6              iv.       unfairly competing with simplehuman in any manner
    7         whatsoever;
    8               v.       causing a likelihood of confusion or injuries to simplehuman’s
    9         business reputation; and
   10              vi.       manufacturing, importing, promoting, displaying, distributing,
   11         offering to sell, and/or selling any products that infringe the Bullet Trade
   12         Dress.
   13         E.       That iTouchless be directed to file with this Court and serve on
   14 simplehuman within thirty (30) days after the service of the injunction, a report, in
   15 writing, under oath, setting forth in detail the manner and form in which it has
   16 complied with the injunction pursuant to 15 U.S.C. § 1116;
   17         F.       That iTouchless’ actions be deemed willful;
   18         G.       That the Court award simplehuman its reasonable attorneys’ fees and
   19 costs in connection with bringing this action pursuant to, for example, 15 U.S.C.
   20 § 1117;
   21         H.       That iTouchless be required to deliver and destroy all goods,
   22 advertising, and other unauthorized materials bearing trade dress that are
   23 essentially identical to, colorable imitations of, or confusingly similar to
   24 simplehuman’s Bullet Trade Dress, pursuant to 15 U.S.C. § 1118; and
   25         I.       That simplehuman be awarded any such other equitable relief that the
   26 circumstances may require and that the Court deems just and proper.
   27 / / /
   28 / / /
                                                  -9-
Case 2:19-cv-02351-MWF-KS Document 14 Filed 04/22/19 Page 11 of 11 Page ID #:50




    1                                   Respectfully submitted,
    2                                   KNOBBE, MARTENS, OLSON & BEAR, LLP
    3
    4 Dated: April 22, 2019             By: /s/ Ali S. Razai
                                            Paul A. Stewart
    5                                       Ali S. Razai
    6                                       Nicole R. Townes
                                            Brandon G. Smith
    7
                                        Attorneys for Plaintiff
    8                                   simplehuman, LLC
    9
   10
   11
   12
   13
   14
   15
   16
   17
   18
   19
   20
   21
   22
   23
   24
   25
   26
   27
   28
                                           -10-
